Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO.1 DATED MAY 5, 2011 TO THE PROSPECTUS DATED APRIL 29, 2011 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc. ("Hines Global"), dated April 29, 2011 (the “Prospectus”) . Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; and B. To update disclosures inAppendix Ato the Prospectus. A. Status of Our Current Public Offering As of May 3, 2011 we had received gross proceeds of approximately $594.2 million from the sale of approximately59.6 million of our common shares in our current public offering, including approximately $14.0 millionrelating to1.5 millionshares issued under our distribution reinvestment plan. As of May 3, 2011, approximately $2,419.8 million in shares remained available for sale pursuant to our current public offering, exclusive of approximately $486.0 million in shares available under our distribution reinvestment plan. B. Updates to Appendix A 1. The table on page A-6 is hereby deleted and replaced in its entirety with the following: Hines U.S. Office Value Hines U.S. Office Value Hines U.S. Office Value Hines U.S. Office Value Hines U.S. Office Value Added Added Added Added Added Fund I LP Fund I LP Fund I LP Fund I LP Fund I LP Gross revenues $ Profit (loss) on sale of properties — — Profit (loss) on sale of properties after previously recognized FMV Adj — Less: Operating expenses ) Interest expense ) Depreciation ) Other gain (loss) ) 91 — — Net income (loss)— GAAP basis ) ) Taxable income (loss): From operations ) From gain (loss) on sale — — Cash generated (deficiency) from operations ) Cash generated from sales — — Cash generated from refinancing — Cash generated (deficiency) from investing and financing activities (before distributions) ) ) Total cash generated (deficiency) ) Less: Cash distributions to investors: From operating cash flow ) ) — — — From sales and refinancing ) ) ) — — From other (incentive) — Cash generated (deficiency) after cash distributions ) ) ) Less: Special items (not including sales and refinancing) — Cash generated (deficiency) after cash distributions and special items ) ) ) 1 Hines U.S. Office Value Hines U.S. Office Value Hines U.S. Office Value Hines U.S. Office Value Hines U.S. Office Value Added Added Added Added Added Fund I LP Fund I LP Fund I LP Fund I LP Fund I LP Tax and Distribution Data Per $1,000 Invested Federal Income Tax Results: Ordinary income (loss): —from operations ) ) ) 22 ) —from recapture(1) 20 30 — — 57 Capital gain (loss) 90 — — Cash distributions to investors: Source (on GAAP basis): —from investment income ) ) — — — —from return of capital ) ) ) — — Total distributions on GAAP basis ) ) ) — — Source (on cash basis): —from sales ) ) — — — —from refinancing — — ) — — —from operations ) ) — — — —from other — Total distributions on cash basis ) ) ) — — Amount (in percentage terms) remaining invested in program properties at the end of the last year reported in the Table 43 % Ordinary income (loss) from recapture amounts includes the portion of gains/(losses) on sales subject to tax rates which differ from the preferential capital gains tax rates then in effect. Examples could include unrecaptured section1250 gains and types of depreciation recapture. 2. The row titled Ordinary income (loss) — from operations of the table on page A-7 is hereby deleted and replaced in its entirety with the following: Hines U.S. Hines U.S. Hines U.S. Hines U.S. Hines U.S. Office Value Office Value Office Value Office Value Office Value Added Added Added Added Added FundII LP FundII LP FundII LP FundII LP FundII LP Ordinary income (loss): —from operations — ) 2 3. The fourth and fifth columns of the table on page A-8 are hereby deleted and replaced in their entirety with the following: Hines Pan- Hines Pan- European European Core Fund LP Core Fund LP Gross revenues $ $ Profit (loss) on sale of properties — — Profit (loss) on sale of properties after previously recognized FMV Adj — — Less: Operating expenses ) ) Interest expense ) ) Depreciation — — Other gain (loss) Net income (loss)— GAAP basis ) ) Taxable income (loss): From operations ) ) From gain (loss) on sale — — Cash generated (deficiency) from operations Cash generated from sales — — Cash generated from refinancing — — Cash generated (deficiency) from investing and financing activities (before distributions) ) Total cash generated (deficiency) Less: Cash distributions to investors: From operating cash flow — ) From sales and refinancing — — From other (incentive) — — Cash generated (deficiency) after cash distributions Less: Special items (not including sales and refinancing) — — Cash generated (deficiency) after cash distributions and special items Tax and Distribution Data Per $1,000 Invested Federal Income Tax Results: Ordinary income (loss): —from operations ) (2 ) —from recapture(1) — — Capital gain (loss) — — Cash distributions to investors: Source (on GAAP basis): —from investment income — (3 ) —from return of capital — — Total distributions on GAAP basis — (3 ) Source (on cash basis): —from sales — — —from refinancing — — —from operations — (3 ) —from other — — Total distributions on cash basis — (3 ) Amount (in percentage terms) remaining invested in program properties at the end of the last year reported in the Table 3 4.The table on page A-9 is hereby deleted and replaced in its entirety with the following: Hines Pan- Hines Pan- Hines Pan- European European European Core Fund LP Core Fund LP Core Fund LP Gross revenues $ $ $ Profit (loss) on sale of properties — — — Profit (loss) on sale of properties after previously recognized FMV Adj — — — Less: Operating expenses ) ) ) Interest expense ) ) ) Depreciation — — — Other gain (loss) Net income (loss)— GAAP basis ) ) Taxable income (loss): From operations From gain (loss) on sale — — — Cash generated (deficiency) from operations Cash generated from sales — — — Cash generated from refinancing — — — Cash generated (deficiency) from investing and financing activities (before distributions) Total cash generated (deficiency) ) Less: Cash distributions to investors: From operating cash flow ) ) ) From sales and refinancing — — — From other (incentive) — — — Cash generated (deficiency) after cash distributions ) Less: Special items (not including sales and refinancing) — — — Cash generated (deficiency) after cash distributions and special items ) Tax and Distribution Data Per $1,000 Invested Federal Income Tax Results: Ordinary income (loss): —from operations 12 43 7 —from recapture(1) — — — Capital gain (loss) — — — Cash distributions to investors: Source (on GAAP basis): —from investment income ) ) ) —from return of capital — — — Total distributions on GAAP basis ) ) ) Source (on cash basis): —from sales — — — —from refinancing — — — —from operations ) ) ) —from other — — — Total distributions on cash basis ) ) ) Amount (in percentage terms) remaining invested in program properties at the end of the last year reported in the Table % Ordinary income (loss) from recapture amounts includes the portion of gains/(losses) on sales subject to tax rates which differ from the preferential capital gains tax rates then in effect. Examples could include unrecaptured section1250 gains and types of depreciation recapture. This amount includes unrealized gains and losses on the fair value of investment properties. 4
